Citation Nr: 0740204	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-25 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed as post-traumatic 
stress disorder (PTSD), major depressive disorder, and 
anxiety disorder.  

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for PTSD, and granted 
service connection with a noncompensable rating for residuals 
of non-Hodgkin's lymphoma.  

In December 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran has an acquired psychiatric disorder, 
variously diagnosed as PTSD, major depressive disorder, and 
anxiety disorder, that was first shown during service.  

2.  The veteran has a diagnosis of PTSD attributable to an 
in-service sexual assault, which has been substantially 
corroborated by credible evidence.

3.  The veteran received chemotherapy for his non-Hodgkin's 
lymphoma in the 1980's; the service-connected non-Hodgkin's 
lymphoma is currently in remission and asymptomatic.



CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, an acquired 
psychiatric disorder, variously diagnosed as PTSD, major 
depressive disorder and anxiety disorder was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of non-Hodgkin's lymphoma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105(e), 4.1-4.7, 4.21, 4.27, 4.117, Diagnostic 
Code 7715-7700 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with sufficient notice in June 
2003 and November 2003, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  Additionally, with 
regard to the non-Hodgkin's lymphoma claim, that initial 
claim of service connection was granted, so any defect in the 
timing of the notice with respect to that part of the claim 
is harmless error.  Moreover, the notice provided to the 
appellant in November 2003, after the initial adjudication, 
addressed the downstream issue of initial rating, which is 
currently at issue.  As to the PTSD claim, although the 
notice was provided after the initial adjudication, the claim 
for an acquired psychiatric disorder is granted, thus any 
deficiency with regard to the timing of the notice as it 
pertains to the PTSD claim is now moot.  That 
notwithstanding, the claims were subsequently readjudicated 
in a June 2004 statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the initial notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, the November 2003 
notice, as noted above, did address the issue of initial 
rating, and a letter sent to the veteran in March 2006 
addressed both the assignment of effective dates and initial 
ratings.  Accordingly, any defect with respect to that aspect 
of the notice requirement has been remedied.  Moreover, the 
notices provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection-acquired psychiatric disorder

The veteran seeks service connection for an acquired 
psychiatric disorder.  Since discharge from service, the 
veteran has consistently maintained that his psychiatric 
disorder, which has been variously diagnosed as PTSD, major 
depressive disorder and anxiety disorder, began during 
service.  More recently, the veteran has provided additional 
lay statements explaining that he suffered a traumatic sexual 
assault during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 3 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD, as opposed to other acquired 
psychiatric disorders, requires medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

In deciding whether the veteran has PTSD due to a sexual 
assault during service, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records reflect that he began 
to experience nervousness, panic, and an increase in his 
stuttering during service.  Importantly, the veteran's 
induction examination did not reflect pre-existing treatment 
or diagnosis of a psychiatric disorder.  The May 1969 
induction examination Report of Medical History did note that 
the veteran stuttered; however, it was not associated with a 
nervous disorder or any other psychiatric condition.  
Psychiatric clinical evaluation was normal.

The service medical records further reveal that the veteran 
began speech therapy for his primary stutter in November 
1969.  The speech therapy records specifically noted that the 
veteran was quite nervous, that his chronic stuttering and 
stammering had worsened since he began service, and that it 
had become even more disabling since having some adjustment 
problems in his unit.  The veteran was treated for 
nervousness in January 1970.  At some point between February 
and May, 1970, the veteran was prescribed Valium and he 
attended group therapy.  (The exact date of the service 
medical record documenting this is illegible).  An October 
1970 mental hygiene clinic note also noted that the veteran 
reported psychosomatic pains in his chest and stomach.  The 
diagnosis was chronic anxiety reaction manifested by 
stuttering and stammering.  In mid-September 1971, the 
veteran continued to show signs of nervousness, and he 
requested to see a psychiatrist.  

Although the veteran's Report of Medical Examination at 
discharge in November 1971 did not show a psychiatric 
diagnosis, a Report of Medical History at discharge in 1972 
reflects the veteran's reported stomach trouble, habitual 
stutter, frequent trouble sleeping, depression/excessive 
worry and nervous trouble.  He indicated that he was treated 
for nervousness during service.  Once again, none of these 
symptoms, other than the stuttering, were noted at induction.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  See 
VAOGCPREC 3-2003.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

In this case, no preexisting psychiatric condition is noted 
upon entry into service and there is no clear and convincing 
evidence to the contrary; thus, the veteran is presumed to 
have been sound upon entry.  

The veteran was discharged from military service in January 
1972 and his original claim of service connection for a 
nervous disorder was received at the RO only two months 
later, in March 1972.  Two psychiatric examinations conducted 
in conjunction with the veteran's claim concluded that the 
veteran had a diagnosis of schizoid personality, despite 
acknowledging that the veteran presented with symptoms of 
anxiety, flattened affect, twitching, nervousness, limited 
insight, and withdrawal.  

At the first psychiatric evaluation, for example, the veteran 
reported that he had always been shy and nervous around 
people, but it became more intense while he was in service, 
requiring referral to the Psychiatric Clinic on two separate 
occasions, both before and after service in Vietnam.  The 
veteran also reported that group therapy in service did not 
help him.  He reported symptoms of shaking, twitching of his 
head and neck, occasional dizzy spells, and feeling tired and 
restless.  Mental examination revealed a friendly, 
cooperative, coherent and relevant, somewhat disheveled man 
appearing about his stated age of 20.  However, the veteran 
was so restless waiting to be interviewed that he was moved 
near the top of the line to keep him from leaving without 
being examined.  His affect showed a slight degree of 
anxiety.  There was no evidence of any hallucinations or 
delusions.  He was well-oriented, his memory was intact, and 
he appeared to be of average intelligence.  He used good 
judgment, but had very limited insight.  The examiner 
concluded that the veteran appeared to have always had a 
schizoid personality and some anxiety of minimal proportions 
from time to time, but primarily when around people; however, 
he indicated that there were no neurotic or psychotic 
symptoms severe enough to warrant making a psychiatric 
diagnosis at that time.  Thus, the diagnosis was schizoid 
personality.  

At his second psychiatric evaluation in April 1972, the 
veteran stated that he did not realize he was so nervous 
until he got into service.  He reportedly smoked marijuana 
daily while in Vietnam in order to "keep his nerves calm."  
The veteran also reported that he used LSD on a number of 
occasions during high school.  The veteran described blanking 
out spells that occurred unexpectedly, lasted only a few 
minutes, and sometimes caused him to fall.  On examination, 
the veteran appeared to be functioning in clear 
consciousness.  His facial expression was unchanged 
throughout the entire interview and there was a flat 
expressionless facial mein.  He admitted to being withdrawn 
most of the time and preferred to be alone most of the time.  
His affect was flattened and his mood did not appear to be 
grossly depressed.  His responses were appropriate verbally 
but his facial expression did not alter during the interview 
no matter whether there was something humorous or sad.  The 
sensorium and intellectual resources revealed an individual 
who was functioning in approximately average intellectual 
level but "frequently just blanks his mind out," not 
thinking about anything.  There did not appear to be any 
gross disorientation as to time, place or person, but dates 
and sequence of events appeared slightly confused.  His 
memory however, did not appear to be grossly impaired for 
recent, remote, or intermediate events.  His thinking 
processes revealed a much slower than normal production and 
there was a deliberate slightly stammering progression 
usually to a goal idea with some little but not much 
circumstantiality.  Thought content revealed fears of 
heights, nightmares of jumping from a plane and his parachute 
failing to open.  There were no gross obsessions or 
compulsions and no unreality or passivity feelings and no 
paranoid ideas or ideas of reference.  No other psychotic 
manifestations were noted.  He admitted that he did not like 
to be closely involved with people, and could not stand to 
have a close long-lasting involvement with others.  His 
judgment did not appear grossly impaired and his 
comprehension appeared somewhat sluggish, but fairly 
adequate.  His insight was superficial.  The diagnosis was 
possible brain syndrome secondary to drug affect versus 
schizoid personality; possible epileptic equivalent.

In light of the diagnosis of "schizoid personality" the RO 
determined that the veteran had a personality disorder rather 
than an acquired psychiatric disorder, and, relying on 
38 C.F.R. § 3.303(c), denied the veteran's claim of service 
connection on the basis that a personality disorder is a 
congenital and/or developmental defect that is not service-
connectable.

The veteran did not appeal that determination; however, in 
May 2002, the veteran submitted a new claim of service 
connection for PTSD.  The RO denied the veteran's claim for 
PTSD in a May 2003 rating decision because the veteran did 
not submit evidence of an in-service stressor to support his 
diagnosis of PTSD.  

In conjunction with his Notice of Disagreement, the veteran 
submitted a statement in support of his claim, accompanied by 
an explanation of that statement from the veteran's treating 
VA psychologist.  Those statements essentially allege that 
the veteran was homosexually sexually assaulted during 
service.  The statement submitted from the veteran refers to 
himself in the third person, and is very confusing.  The 
accompanying May 2003 memorandum from the veteran's treating 
VA psychologist, Dr. Nash, noted, in pertinent part, the 
following:  

While in the military [the veteran] 
reports he was the victim of unwanted 
sexual abuse.  He reports he was drinking 
with a fellow he believed to be a friend 
(and a married, well adjusted service 
member).  Either he drank more than he 
realized or was drugged.  He subsequently 
come [sic] to consciousness being 
homosexually sexually assaulted.  He was 
unable to even tell me of this event 
until several months into therapy.  To 
this date, when he attempts to describe 
it, he undergoes dramatic psychological 
changes.  He begins to stutter to the 
point he cannot talk in complete 
sentences, only phrases and sentence 
fragments.  Also, his whole voice 
changes, he cannot make eye contact and 
he shows numerous motor tics.  He cannot 
refer to this experience as having 
occurred to him.  He always uses a third 
person or distancing manner of speech.  

In a subsequent statement prepared as part of a PTSD 
questionnaire specific to personal assault claims, Dr. Nash 
indicated that the sexual trauma took place after return from 
Vietnam, at Fort Bragg.  Dr. Nash further indicated that the 
veteran was severely impaired.  When he tried to discuss the 
event, he stuttered, got red faced, and had word-finding 
problems; he had a severe dissociative response.  Dr. Nash 
emphasized that the veteran had never told his wife of the 
event; that only he and one other doctor knew what happened.  
The veteran was insistent that the event not be made public.  
The veteran had a severe history of depression and if he were 
able, he would choose to not have any contact with other 
humans.  

VA treatment records beginning in 2001 note symptoms of 
restlessness, sleep problems, intense anger, depression, and 
withdrawal, with diagnoses of depressive disorder and PTSD.  

A March 2003 mental health progress note reveals that the 
veteran had a long history of feeling very angry about the 
reported military sexual trauma (MST).  The therapist noted 
that the veteran's claims of service connection had not been 
successful because of his vague descriptions of the events in 
service.  The therapist also noted, however, that much of the 
reason that the veteran was so vague is due to his intense 
desire to avoid the topic of the MST.  For example, the 
veteran made choking, vomiting sounds and had even made 
barking sounds when the topic had been raised in the past.  

A memorandum dated in February 2006 from the veteran's 
primary therapist noted that the veteran had been under the 
care of the Birmingham VA Medical Center's outpatient PTSD 
treatment team since August 2001.  His primary diagnosis was 
PTSD directly related to a military sexual trauma.  The 
veteran's symptoms included explosive anger episodes with 
little or no provocation and major depression.  The veteran 
also had intrusive thoughts about the personal assault in 
service.  Sleep deprivation and nightmares caused a great 
deal of irritability and marital problems.  The veteran had 
never been able to tell his wife that he loved her.  The 
therapist noted a diagnosis of PTSD coexisting with major 
depression and anxiety.

A March 2006 VA examination report noted that the veteran 
presented to the examination shaking, trembling, and non-
verbal for the first 5-10 minutes.  Despite multiple 
questions, it was impossible to get the veteran to answer.  
When he was given space and time to relax, he only became 
increasingly agitated.  Thus, the bulk of the evaluation was 
based on a review of the veteran's claims file.  The examiner 
commented that the alleged sexual trauma was noted throughout 
the veteran's chart, and when he brought the topic up at the 
examination, the veteran began to wring his papers, turn red 
in the face, stared at the examiner in a very threatening 
gesture, and appeared to be extremely irritated.  On 
examination, the veteran's mood was irritated, and when the 
veteran did speak, it was loud.  Insight and judgment 
appeared impaired.  The assessment was PTSD, major depressive 
disorder, generalized anxiety disorder, cannabis abuse, and 
partner relational conflict.  Borderline personality traits 
were also noted.  The examiner concluded that the veteran 
appeared extremely angry and hostile with regard to 
discussing his time in the service, and particularly became 
increasingly hostile and angry when the issue of sexual 
trauma was mentioned.  

A May 2006 mental health progress note reveals that the 
veteran had a diagnosis of PTSD, BPD (bipolar disorder), 
dissociative disorder, and depression.  

Records relied upon by the Social Security Administration in 
conjunction with a claim for Social Security disability 
benefits note that the veteran is receiving Social Security 
Disability with a secondary diagnosis of "extreme stress 
disorder/ depression."

The totality of the medical and lay evidence in this case, 
both during service, shortly after discharge from service, 
and currently, has consistently shown that this veteran has 
suffered from nervousness, anxiety, and depression.  Although 
the psychiatric evaluators in April 1972 believed that the 
veteran had a "schizoid personality," it is clear now that 
the veteran has an acquired psychiatric disorder, as 
explained by numerous VA physicians and therapists.  In other 
words, the veteran's symptoms have remained the same since 
service, but the diagnosis has changed to more accurately 
reflect the veteran's condition.  In sum, the veteran entered 
service with a normal psychiatric examination, and began to 
exhibit symptoms of anxiety and depression during service and 
within a year following discharge from service.  Although the 
veteran did not have a clear diagnosis of "major depressive 
disorder", or "generalized anxiety disorder" he 
nevertheless exhibited symptoms of such as recorded in 
service medical records, a Report of Medical history at 
discharge, and post-service psychiatric evaluations in April 
1972.  These same symptoms are currently present, and they 
have been associated with current diagnoses of major 
depression, anxiety, and PTSD.  As noted above, VA examiners 
and therapists have linked the veteran's current psychiatric 
disorder(s) to service.  Thus, the criteria are met for a 
grant of service connection on the basis of in-service 
incurrence.  

That notwithstanding, service connection is also warranted 
for PTSD based on corroboration of the veteran's stressor; 
that of a military sexual trauma.  Although there is no 
"proof" per se, that the event in question actually took 
place, the record, as a whole, supports such a finding.  The 
very nature of the veteran's avoidance, evasiveness, intense 
anger, and physical changes that take place any time the 
event is mentioned, tend to support a finding that such event 
actually took place.  The record has consistently shown that 
the veteran begins to twitch, stutter, turns red, and speaks 
in the third person when he is forced to think about the 
sexual trauma that took place during service.  Thus, it is 
not unusual or suspicious that the veteran did not report the 
sexual trauma at the time he filed his claim for 
"nervousness" in 1972, shortly after discharge from 
service.  This is consistent with Dr. Nash's memorandum 
indicating that the veteran had never before discussed the 
matter with anyone.  What is unusual, is that this veteran 
actually requested psychiatric treatment during service in 
the early 1970's.  This tends to support the veteran's 
assertions that a sexual trauma did in fact occur.  Moreover, 
the statements from Dr. Nash regarding the veteran's history 
and symptomatology also support the veteran's assertions that 
an in-service sexual trauma did in fact occur.  Importantly, 
in this regard, cases involving allegations of a personal 
assault, fall within the category of situations in which it 
is not unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  
Therefore, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).  In this case, the veteran's treating therapist 
provided critical information regarding the veteran's alleged 
account of what happened to him in service, his symptoms 
associated with such an incident, and explained the 
connection between the two.  This therapist's statements, 
coupled with the service medical records which clearly 
document the veteran's request for psychiatric treatment 
overwhelmingly weighs in favor of the veteran's claim.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.  In this case, the claims file 
contains such evidence.  While the service medical records 
indicate that the veteran became excessively nervous and 
anxious during service, there is absolutely no explanation 
why that happened.  This also tends to support a finding that 
the alleged sexual trauma actually occurred.  

It is acknowledged that, although the veteran is not 
competent to state that a sexual trauma in service caused his 
current psychiatric condition, he is competent to state what 
happened to him, and how he felt at that time.  The veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, there is no affirmative medical evidence of 
record that rebuts the positive findings of the VA examiners, 
and there is no reason to doubt the credibility of this 
veteran, particularly given the physical symptoms that 
present when he is asked about the event, as well as the 
consistency shown in the record, as a whole, since service.  
In addition to the VA opinions, the evidence of record 
reveals that the veteran contends that he was homosexually 
sexually assaulted during service by a commanding officer.  
Shortly thereafter, the service medical records document that 
he was extremely nervous, restless, and sought psychiatric 
treatment.  He currently has a diagnosis of PTSD which has 
been attributed to an in-service sexual trauma.  Accordingly, 
the Board concludes that the veteran has PTSD due to a 
verified service stressor.

In this regard, while the veteran did not provide 
corroborative written statements from fellow service members 
or other witnesses regarding their observations of behavioral 
changes in the veteran after the alleged rape in 1971, the 
veteran's service records do, as a whole, support a finding 
that there were behavioral changes in the veteran during 
service.  Although the veteran appears have had some problems 
with stuttering before service, and noted that he was 
generally nervous, his nervousness clearly became more 
intense during active military service, as reflected in his 
requests for treatment and notations in his service medical 
records indicating nervousness, treatment with valium, etc.  
Such evidence has, by regulation, been deemed as significant 
for purposes of determining whether there is corroborative 
evidence of an in-service personal assault.  38 C.F.R. § 
3.304(f)(3) (2007).

Moreover, the Board is struck by the overall consistency of 
the veteran's entire report of the incident, via the 
therapist, as now expressed in numerous statements of medical 
history in support of the veteran's claim, and the lack of 
evidence that contradicts the veteran's statements.  A sexual 
assault, with such little detail, such as that described by 
the veteran, is extremely difficult to verify unless 
reported.  See Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  
In effect, a PTSD claim must be put in the context of the 
personal involvement.

A critical element in this case is the fact that the veteran 
sought psychiatric help during service.  This fact, alone, 
supports the notion that the veteran's psychiatric disorder 
was began during service given the record in this case, 
regardless of whether the sexual trauma actually occurred.  

For all the foregoing reasons, and in resolving all doubt in 
the veteran's favor, service connection is warranted for an 
acquired psychiatric disorder variously diagnosed as major 
depressive disorder, anxiety disorder, and PTSD.  

III.  Increased (compensable) Rating-non-Hodgkin's lymphoma

The veteran seeks an increased (compensable) rating for the 
service-connected non-Hodgkin's lymphoma.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his service-connected non-Hodgkin's lymphoma may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The record reflects that the veteran was diagnosed with a 
malignancy in 1983.  He underwent a mediastinal endoscopy and 
biopsy, and was told he had lymphoma, oat cell and a 
malignancy.  He received chemotherapy, and claims he was told 
he only had a few years to live; however, a March 2003 VA 
examiner noted that he was "alive and well twenty years 
later, so he is obviously in remission."  Physical 
examination in March 2003 was essentially negative.  The 
veteran appeared well.  The lungs were clear, there were no 
wheezes or extra sounds.  Breath sounds were normal.  

At a March 2006 VA examination, the veteran reported that the 
only sequelae from his non-Hodgkin's lymphoma was that he was 
unable to donate blood and he was not able to be an organ 
donor, both of which he had looked forward to previously.  
The examiner noted that the veteran was initially diagnosed 
with oat cell lung cancer in 1983, having extensive 
adenopathy at that time.  He was treated with Cytoxam, 
adriamycin and Oncavan, and with chemotherapy, had dramatic 
improvement.  Subsequently his histology of his biopsy of 
cervical lymph nodes was reexamined and felt that the initial 
diagnosis had been incorrect, and was a result of necrotic 
tissue and, in fact, the veteran had non-Hodgkin's lymphoma.  
He completed chemotherapy.  At the time he presented, he had 
extensive and debilitating upper extremity pain.  With 
therapy, that had resolved.  

Current examination noted no cardiac or neurologic side 
effects.  He denied a productive cough, and had sputum 
production only during upper respiratory infections.  There 
was no history of hemoptysis, no anorexia and no significant 
dyspnea on exertion.  He had no history of asthma, and no 
physical limitations.  On examination, respirations were 16 
and unlabored.  In general, he was well-appearing, 
overweight, and walked without assistive device.  Carotid 
upstrokes were normal with no bruits.  There was no 
adenopathy.  Lungs were clear to auscultation and percussion 
with no wheezing, rhonchi, or rales, with good air movement 
throughout.  The diagnosis was history of non-Hodgkin's 
lymphoma with no sequelae.  

Service connection for non-Hodgkin's lymphoma was granted 
pursuant to a May 2003 rating decision.  An initial 
noncompensable rating was assigned, effective from May 31, 
2002, the effective date of service connection.  

The veteran's non-Hodgkin's lymphoma is rated as 
noncompensable pursuant to 38 C.F.R. § 4.117, Diagnostic Code 
7715, which directs that non-Hodgkin's lymphoma while active 
or in a treatment phase warrants assignment of a 100 percent 
evaluation.  The 100 percent evaluation shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
evaluation shall be determined by mandatory VA examination.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local recurrence or 
metastasis, the evaluation is to be assigned based on chronic 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.  

As noted above, the veteran's non-Hodgkin's lymphoma has been 
in remission since the 1980's; thus, a compensable evaluation 
for the veteran's service-connected non-Hodgkin's lymphoma is 
not warranted under Diagnostic Code 7715 as there is no 
evidence showing that the veteran's non-Hodgkin's lymphoma is 
currently active or that the veteran is receiving treatment.

Similarly, the assignment of a compensable rating based on 
residuals is also not warranted.  According to the medical 
evidence of record, the veteran has had no residuals 
associated with the non-Hodgkin's lymphoma since the 
effective date of service connection.  There is no evidence 
of anemia, fatigue, weakness, respiratory problems, or other 
conditions often associated with non-Hodgkin's lymphoma.  

Even the veteran noted that the only residual effect of the 
non-Hodgkin's lymphoma is that he is no longer able to donate 
blood or be an organ donor, which is upsetting to him.  While 
it is unfortunate that the veteran is unable to give back to 
mankind in a way that he had hoped, this does not cause 
"functional impairment" in this individual.  The purpose of 
the rating criteria and the assignment of disability ratings 
is to compensate veterans for average impairment of earning 
capacity resulting from a disability.  In this case, there 
has been no functional impairment associated with the 
service-connected non-Hodgkin's lymphoma since the effective 
date of service connection; thus, the criteria for the 
assignment of a compensable rating are not met in this case.  

Finally, because the veteran was granted service connection 
for non-Hodgkin's lymphoma many years after he had completed 
chemotherapy and the non-Hodgkin's lymphoma went into 
remission, he is not entitled to an initial 100 percent 
rating under 38 C.F.R. § 4.117, Diagnostic Code 7715.  In 
other words, the veteran's cancer had already been in 
remission for more than a decade by the time service 
connection was granted; thus the veteran's service-connected 
non-Hodgkin's lymphoma must be rated based on residuals from 
the effective date of service connection.  As such, there is 
no need to discuss the due process requirements under 38 
C.F.R. § 3.105(e) regarding reductions.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
disability rating for the veteran's residuals of his non-
Hodgkin's lymphoma at any time during the appeal period.  38 
C.F.R. § 4.3.


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as PTSD, major depressive disorder, and 
anxiety disorder, is granted.  

An initial compensable rating for the service-connected 
residuals of non-Hodgkin's lymphoma is denied.  




____________________________________________
MARK. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


